DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 17 & 20 recite, in part, a method comprising determining, by one or more processors, one or more vector distances between one or more pairs of descriptive vectors, wherein the descriptive vectors describe items; generating, by the one or more processors, a hierarchy of vector clusters by clustering the descriptive vectors into the vector clusters based on the determined one or more vector distances; determining, by the one or more processors, centroid vectors of the vector clusters in the hierarchy, each centroid vector corresponding to a respective vector cluster in the hierarchy; summing, by the one or more processors, one or more inter-cluster vector distances between one or more pairs of the centroid vectors; summing, by the one or more processors, one or more intra-cluster vector distances between one or more pairs of descriptive vectors; determining, by the one or more processors, a plurality of scores of the hierarchy by applying a plurality of weightings to the summed inter-cluster vector distances and the summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings, and wherein a particular weighting of the plurality of weightings corresponds to an extreme score of the plurality of scores; and selecting, by the one or more processors, a subset of the vector clusters in the hierarchy based on the weighting that corresponds to the extreme score.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 comprising mental processes that can be performed using human mind with a pen and paper. 
For example, with a pen and a piece of paper and conventional formulas, a user can calculate distances between four vectors A = [1, 2, 3], B = [1, 5, 3], C = [2, 3, 5] & D = [5, 1, 2] (i.e., determining one or more vector distances between one or more pairs of descriptive vectors, wherein the descriptive vectors describe items), based on the distance, a hierarchy of clusters is generated on the paper as shown below as an example (i.e., generating, by the one or more processors, a hierarchy of vector clusters by clustering the descriptive vectors into the vector clusters based on the determined one or more vector distances),
[AltContent: oval]
[AltContent: oval]


wherein the user is able to 
1.	Determine centroid vectors (i.e., determining centroid vectors of the vector clusters in the hierarchy, each centroid vector corresponding to a respective vector cluster in the hierarchy), the sums of inter and intra cluster distances (i.e., summing one or more inter-cluster vector distances between one or more pairs of the centroid vectors; summing one or more intra-cluster vector distances between one or more pairs of descriptive vectors);
2.	Determine scores for the hierarchy and weightings, wherein one weighting correspond to an extreme score (i.e., determining a plurality of scores of the hierarchy by applying a plurality of weightings to the summed inter-cluster vector distances and the summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings, and wherein a particular weighting of the plurality of weightings corresponds to an extreme score of the plurality of scores); and 
3.	Select a subset of cluster that based on the weighting corresponding to the extreme score (i.e., selecting, by the one or more processors, a subset of the vector clusters in the hierarchy based on the weighting that corresponds to the extreme score).   
The claims further recite one or more processors and a memory storing instructions. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 1, 17 & 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-16 & 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, especially claims 1, 17 & 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,327 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

APPLICATION 17/190,000
1. A method comprising: 






determining, by one or more processors, one or more vector distances between one or more pairs of descriptive vectors, wherein the descriptive vectors describe items;
generating, by the one or more processors, a hierarchy of vector clusters by clustering the descriptive vectors into the vector clusters based on the determined one or more vector distances; 

determining, by the one or more processors, centroid vectors of the vector clusters in the hierarchy, each centroid vector corresponding to a respective vector cluster in the hierarchy; 

summing, by the one or more processors, one or more inter-cluster vector distances between one or more pairs of the centroid vectors; 


summing, by the one or more processors, one or more intra-cluster vector distances between one or more pairs of descriptive vectors; 

determining, by the one or more processors, a plurality of scores of the hierarchy by applying a plurality of weightings to the summed inter-cluster vector distances and the summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings, and wherein a particular weighting of the plurality of weightings corresponds to an extreme score of the plurality of scores; and 

selecting, by the one or more processors, a subset of the vector clusters in the hierarchy based on the weighting that corresponds to the extreme score.
US 10,970,327 B2
1. A method comprising: 
accessing, by one or more processors, descriptive vectors that describe items, each descriptive vector comprising one or more values indicative of an extent to which one or more characteristics are present in a respective item of the items; 
determining, by the one or more processors, one or more vector distances between one or more pairs of the descriptive vectors; 
generating, by the one or more processors, a hierarchy of vector clusters by clustering the descriptive vectors into the vector clusters based on the determined one or more vector distances; 
determining, by the one or more processors, centroid vectors of the vector clusters in the hierarchy, each centroid vector corresponding to a respective vector cluster in the hierarchy; 
summing, by the one or more processors, one or more inter-cluster vector distances between one or more pairs of the centroid vectors; 
summing, by the one or more processors, for each of the vector clusters, one or more intra-cluster vector distances between one or more pairs of descriptive vectors; 
determining, by the one or more processors, a plurality of scores of the hierarchy by applying a plurality of weightings to the summed inter-cluster vector distances and the summed intra-cluster vector distances, wherein each score of the plurality of scores corresponds to a respective weighting of the plurality of weightings, and wherein a particular weighting of the plurality of weightings corresponds to an extreme score of the plurality of scores; and 
selecting, by the one or more processors, a subset of the vector clusters in the hierarchy based on the weighting that corresponds to the extreme score.


Claims 17 & 20 include features analogous to claim 1. Claims 17 & 20 are rejected for at least the reasons as noted with regard to claim 1. Claims 2-16 & 18-19 are rejected at least by virtue of their dependencies from claims 1 & 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the descriptive vectors (line 3) references to other items in claim. It is unclear what item is being referenced.

Claims 17 & 20 include features analogous to claim 1. Claims 17 & 20 are rejected for at least the reasons as noted with regard to claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C § 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting Rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        September 21, 2022